department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend s date t state u name dear date date employer id number contact person id number contact telephone number contact fax number uil issues do you qualify for exemption under sec_501 of the code no for the reasons stated below we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records facts you were formed as a corporation on s in the state of t your articles of incorporation state your purpose is to own furnish maintain and manage a building to be known as the u to be used and operated for social library and educational_purposes we suggested that you amend your organizing document to comply with the organizational requirements under sec_501 of the code but we have nothing to confirm that an amendment was filed you were previously exempt under sec_501 of the code but you were revoked via examination more than years ago you are now seeking exemption under sec_501 you said that as nearly as can be determined you lost your exemption because of your bar operations you have been filing form_1120 and operating as a for-profit business for at least years during that time your board decided to remain in the retail bar business over the ensuring years many problems with managing that enterprise were experienced operational losses mounted while the board had trouble recruiting members you re-formed when the board proposed dissolution and liquidation of assets and a committed group of your members assumed management of you you said that your membership hasn’t changed and that your assets still belong to your members you now have leased the bar space to a private party the new bar operation is a completely independent for- profit entity you have no relationship with that entity other than landlord tenant you said you are the same shareholders who were not willing to give up on their grandparents’ dream when they created you you are now committed to pursuing and expanding your founding ethnic heritage purposes and maintaining and upgrading your remarkable historically significant building this property is not currently on any historical register you said that you are part of a historic three-block section of town that have exteriors that may qualify as potentially historically significant but you currently have no such designation your membership is comprised of several hundred individuals each member owns an equal share in you the shares make each member a partial owner of you which includes your facility they have the rights to the revenues generated by the activities you conduct the shares of deceased members may be transferred to an immediate_family member that is a child or grandchild sibling to sibling aunt uncle to niece nephew or vice versa of the deceased you described your past activities which have included language classes cooking class demonstrations hosting forums for international speakers ethnic performance groups etc you describe your current activities as preserving and maintaining your building including the kitchen clubrooms and ballroom you also describe one of your present activities as maintaining good tenant relationships to ensure a viable source of revenue one of your tenants is an organization exempt under sec_501 of the code your planned future activities include ballroom rental to the general_public for activities such as weddings reunions dance parties etc you will also have authors of local history stories speak to book clubs ethnic food demonstrations and classes fundraisers for public needs ethnic tradition seminars demonstrations ethnic music and art events and there will be meeting rooms available to the public for local ethnic clubs you will also have library reference material for travel genealogical study and ethnic history and heritage you oversee the coordination and scheduling of all events to be held in your facility which include the bar operation banquets parties etc you work with the bar owners and other staff to coordinate and ensure the efficient and effective use of your resources for events the majority of your gross revenues are generated from renting your facility building maintenance accounts for approximately half of the hours spent on your operations the remaining hours of your activities are spent on various administrative duties law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 states that to be tax exempt an organization must be both organized and operated exclusively for one or more exempt purposes specified in sec_501 of the code if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only it its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part of its activities in activities which themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 holds that that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law letter rev catalog number 47630w sec_1_501_c_3_-1 asserts an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes under sec_501 of the code unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_76_366 1976_2_cb_144 held that an association of investment clubs formed to enable members and prospective investors to make sound investments by the mutual exchange of investment information does not qualify for exemption from federal_income_tax the association carried on not only educational activities but other activities directed to the support and promotion of the economic interests of its members moreover by furnishing information to prospective investors to enable them to make sound investments the association is serving private interests in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy an exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 75_tc_337 the court found that an organization operating an art gallery and art market was exempt under sec_501 of the code its purpose was primarily to foster community awareness encourage appreciation of contemporary artists and provide a constant flow of art for students to study art and painting techniques the organization conducted many charitable and educational activities apart from operating the art gallery and art market including the operation of an art center which sponsored art classes quarterly at a community college offered art courses to children sponsored various art demonstrations and film series gave a series of art lectures and workshops owned a permanent art collection which it displayed and offered tours of artwork displayed at the gallery market was selected by jury procedures none of the art was by anyone on the board or officer of the petitioner and only two of over artists whose art was displayed were members of the petitioner no other art museum gallery or similar facility was available in the county or any adjacent county the organization contended that the sale of artwork in its galleries was an incidental activity but one that helped to further its exempt purposes application of law you are not described under sec_501 of the code or sec_1_501_c_3_-1 because you do not meet the organizational or operational tests if an organization fails either the organizational or operational_test it cannot qualify for exemption under sec_501 you fail the organizational_test because your formation document does not limit your purposes to one or more exempt purposes as required in sec_1_501_c_3_-1 your organizational document also letter rev catalog number 47630w does not dedicate your assets to an exempt_purpose as required by sec_1 c -l b for these reasons you fail the organizational_test you are also not described in sec_501 of the code because you are not operated exclusively for an exempt_purpose or purposes as required by sec_1_501_c_3_-1 although you conduct some cultural and educational activities your primary activity is the rental and maintenance of your facility which is owned by your members your activities serve a private rather than a public interest as described in sec_1_501_c_3_-1 ii you are like the organization described in revrul_76_366 your activities are directed to the support and promotion of the economic interests of your members who have an ownership_interest in your facility you are different from the organization in goldsboro art league inc unlike the organization in this ruling your primary activity consists of renting your facility for non-exempt purposes even with planned additional educational activities your educational and charitable activities do not constitute exclusive activity required for sec_501 of the code akin to better business bureau of washington d c inc you devote more than an insubstantial amount of time and activities in supporting a non-exempt purpose and for this reason you fail to qualify for exemption under sec_501 of the code conclusion based on the information submitted you are neither organized nor operated exclusively for one or more exempt purposes described in sec_501 of the code you serve the private interests of your members and are not operated exclusively for exempt purposes any educational and charitable activities you conduct are incidental to your non-exempt purposes accordingly you are not described in sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47630w under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
